IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-10796
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ELZIE HOUSTON,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-263-1-Y
                       --------------------
                           April 8, 2002

Before JONES, SMITH and EMILIO GARZA, Circuit Judges.

PER CURIAM:*

           Elzie Houston appeals his guilty-plea conviction and

sentence for possession with intent to distribute cocaine base

under 21 U.S.C. § 841.     Houston contends that the district court

improperly considered unreliable hearsay evidence when it raised

his offense level by two levels for possession of a firearm found

in the small motel room where the drug transactions occurred.          See

U.S.S.G. § 2D1.1(b)(1).

     The district court was entitled to consider uncorroborated

hearsay   evidence   in   determining   whether   to   make   the   upward

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10796
                                 -2-

adjustment, particularly where Houston failed to present credible

evidence to rebut the testimony or the presentence report on which

the district court also relied.    United States v. Slaughter, 238
F.3d 580, 585 (5th Cir. 2000), cert. denied, 121 S. Ct. 2015 (2001)

(allowing similar evidence); see also United States v. Perez, 217
F.3d 323, 331 (5th Cir.) (appellate court defers to district

court’s credibility calls at sentencing hearing), cert. denied, 531
U.S. 973 (2000).     The gun was in close spatial and temporal

proximity to the drug crime, and Houston failed to show that it was

clearly improbable that the gun was connected with the crime.   See

U.S.S.G. § 2D1.1, comment (n.3); United States v. Vasquez, 161 F.3d
909, 912 (5th Cir. 1998).   The district court did not commit clear

error in assessing the two-level increase.

     Houston also contends that 21 U.S.C. §§ 841 and 846 are

unconstitutional in light of United States v. Apprendi, 530 U.S.
466 (2000).   As he concedes, this argument is unavailing in light

of Slaughter, 238 F.3d at 582.    Houston raises the issue only to

preserve it for possible Supreme Court review.

     The judgment of the district court is AFFIRMED.